Citation Nr: 0322253	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-09 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a mental condition 
(psychiatric disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from February to July 1976 
and from March 1977 to February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied service connection for hepatitis 
C and for psychiatric disability.  The veteran perfected a 
timely appeal of this determination to the Board.


REMAND

As a preliminary matter, the Board notes that shortly prior 
to the veteran's assertion of his claims of service 
connection for hepatitis C and a psychiatric disability, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  This 
liberalizing law is applicable to the veteran's claim because 
it is pending before VA.  See Bernklau v. Principi, 291 F.3d 
795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In this case, although the RO included a reference to 
38 C.F.R. § 3.159 in the July 2002 statement of the case, 
neither the veteran nor his representative were issued any 
sort of notification of the VCAA and the effect it had on his 
claims in appellate status.  The Board points out that the 
claims folder was received at the Board in October 2002, 
almost two years after the VCAA was enacted.  The Board finds 
that the RO should inform the veteran and his representative 
of the VCAA and its notification provisions.  Accordingly, 
this case must be remanded.

With respect to the substance of the veteran's hepatitis C 
claim, he asserts that he developed this condition during his 
periods of service.  In support, he argues that because a 
test had not yet been developed to detect the virus, his 
condition was not diagnosed until many years after his 
discharge.  The veteran also reports that he had hepatitis C-
like symptoms, such as paleness, pain in the area near his 
liver, and fatigue during service, and a review of the 
service medical records shows that a service examiner 
indicated that he should be evaluated for hepatitis.  The 
veteran attributes his hepatitis C to injections during 
service; however, the Board notes that in other statements 
the veteran acknowledges using drugs, and thus the method of 
transmission of the hepatitis C virus is unclear.

The evidence shows that the veteran was initially diagnosed 
as having hepatitis C in the 1990s, but is silent as to the 
onset and/or etiology of the condition.  In this regard, the 
Board finds that in light of the VCAA and the implementing 
regulations, the veteran's statements, and the medical 
evidence of record showing that he suffers from hepatitis C, 
he must be afforded an examination to determine etiology 
and/or onset of this condition.  38 U.S.C.A § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2002).  

With respect to the veteran's psychiatric disability claim, 
it appears from a review of the record that the veteran's 
claim service connection for psychiatric disability is being 
asserted as secondary to his hepatitis C.  As such, in light 
of the VCAA, the examiner who conducts the examination should 
comment as to whether the veteran has a psychiatric 
disability, and if so, he or she must opine as to whether it 
had its onset during service or is related to the veteran's 
hepatitis C.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any information 
(medical or lay evidence), not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claims of 
service connection for hepatitis C and 
psychiatric disability.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on his 
behalf.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for hepatitis C 
and for any psychiatric problems.  This 
should specifically include any records 
of the veteran's treatment from "TCDJ"; 
from Coon Memorial Hospital in Dalhart, 
Texas; and, dated since June 2001, from 
the Wise Regional Health System in 
Decatur, Texas.  The aid of the veteran 
in securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine whether it is at least as 
likely as not that the veteran's 
hepatitis C developed during or as a 
consequence of an injury or disease that 
was incurred during his periods of active 
duty from February to July 1976 and from 
March 1977 to February 1978.  The 
examiner should also indicate whether the 
veteran has any psychiatric disability, 
and if so, the examiner should offer an 
opinion regarding the likelihood that any 
such disorder had its onset in service or 
is related to the veteran's hepatitis C.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished.  With 
respect to the veteran's hepatitis C, the 
examiner must comment on the veteran's 
report of receiving in-service 
injections, the October 1977 in-service 
examiner's comment that the veteran 
should be evaluated for hepatitis, and 
the veteran report of drug use.  Further, 
if a psychiatric disability is diagnosed, 
the examiner should indicate the 
likelihood that the condition is related 
to or had its onset in service, as well 
as whether it was caused or aggravated by 
his hepatitis C.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should reconsider the 
veteran's claims.  With respect to the 
veteran's psychiatric disability claim, 
if service connection is established for 
hepatitis C, the RO must address whether 
secondary service connection is warranted 
for a mental condition.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


